Jordan, Presiding Judge.
The appellee has moved to dismiss this appeal from an order of the trial court dated September 8, 1967. This order, declaring the intention of the court to conduct further proceedings in this case under the new Civil Practice Act (see Ga. L. 1966, pp. 609, 671; 1967, p. 8; 1967, pp. 226, 250; Code Ann. § 81A-186) and declining to rule on renewed general demurrers, which he declared to be moot, is not a final judgment, i.e., where the cause is no longer pending in the lower court, nor is it a judgment which would have been final if it had been rendered otherwise, or a judgment otherwise appealable under the provisions of § 1 of the Appellate Practice Act. Ga. L. 1965, p. 18 (Code Ann. § 6-701). See Birdwell v. Pippen, 113 Ga. App. 202 (147 SE2d 673); LeCraw v. L. P. D., Inc., 114 Ga. App. 281 (150 SE2d 927). Accordingly, this court is without jurisdiction to review the enumerated errors.

Appeal dismissed.


Felton, C. J., Bell, P. J., Hall, Eberhardt, Been and Quillian, JJ., concur. Pannell and Whitman, JJ., dissent.